 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   Russell KANE,                                  Case No.: 17-cv-2581-JAH-AGS
12                                    Plaintiff,
                                                    ORDER GRANTING THE PARTIES’
13   v.                                             JOINT MOTION (ECF No. 32) AND
                                                    SECOND AMENDED SCHEDULING
14   UNITED SERVICE AUTOMOBILE
                                                    ORDER
     ASSOCIATION, et al.,
15
                                   Defendants.
16
17
           For good cause shown, the parties’ joint to modify the scheduling order is granted.
18
     The new scheduling order dates are:
19
                           CASE MANAGEMENT SCHEDULE
20
                      Event                              Deadline
21   Expert Designations and Disclosures January 23, 2020
22   Rebuttal/Supplemental Expert                  February 20, 2020
     Designations and Disclosures
23   Fact Discovery Completion                     March 25, 2020
24   Expert Discovery Completion                   March 25, 2020
25   MSC Briefs                                    April 2, 2020
26   Mandatory Settlement Conference               April 9, 2020, at 9:00 a.m.
27   Pretrial Motions                              April 23, 2020
28   Rule 26(a)(3) Disclosures                     July 27, 2020

                                             1
                                                                                 17-cv-2581-JAH-AGS
 1    Meet and Confer on the PTO                  August 3, 2020
 2    Draft PTO to Defense Counsel                August 10, 2020
 3    Lodge PTO                                   August 17, 2020
 4    Final Pretrial Conference                   August 24, 2020, at 2:30 p.m.

 5
           This order only modifies the dates in the scheduling orders (ECF Nos. 18 & 30); all
 6
     other provisions remain in effect. Given the length of the two extensions in this case, no
 7
     further extensions will be granted absent exceptional circumstances.
 8
     Dated: October 3, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                              17-cv-2581-JAH-AGS
